Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund August 2009 Update September 21, 2009 Supplement dated September 21, 2009 to Prospectus dated March 25, 2009 Class August ROR YTD ROR Net Asset Value Net Asset Value per Unit A 1.1% -8.4% $76.7M $1,438.6 B 1.1% -8.8% $724.4M $1,238.6 Legacy 1 1.3% -2.9% $2.3M $971.2 Legacy 2 1.3% -3.0% $2.2M $970.2 GAM 1 1.1% -1.7% $2.7M $983.1 GAM 2 1.1% -1.8% $2.4M $981.7 GAM 3 0.9% -2.7% $15.1M $972.9 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. Sector Commentary Agriculturals/Softs:Grains prices generally declined in August.Optimal weather in major U.S. farming regions supported views of future elevated supply, moving markets lower.In the softs markets, sugar prices continued to climb as a result of weak supply forecasts from Brazil and India. Currencies:The Japanese yen and U.S. dollar rallied against many emerging currencies as volatility in the equity markets prompted investors to liquidate riskier assets.The British pound weakened against most currencies as reports showed declining UK home prices in July. Energies:Elevated U.S. energy inventories led to declines in the natural gas markets throughout August.Also adding to the decline in natural gas was speculation that industrial demand would remain low until the global recession abated. Equities:Several reports containing bullish economic data drove North American and European equity markets higher last month.In China, equity markets declined as concerns over tighter lending restrictions weighed on investor confidence. Fixed Income:Weak investor confidence caused by short-term declines in the equity markets supported fixed-income markets last month.Increased demand during recent Treasury auctions also played a role in moving debt markets higher. Metals:Base metals prices rallied in response to weakness in the U.S. dollar.Improving industrial production figures from Europe also supported the base metals markets.Nickel markets were among the biggest movers in the sector, moving more than 12% higher for the month. Sincerely, David Kavanagh President Enclosures Daily fund performance is available on our website at www.grantparkfunds.com along with weekly commentary. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended August 31, 2009 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) $ 2,973,194 $ -55,614,197 Change In Unrealized Income (Loss) 11,809,767 23,894,034 Brokerage Commission -346,748 -1,748,167 Exchange, Clearing Fee and NFA Charges -23,793 -1,232,865 Other Trading Costs -680,035 -5,017,238 Change in Accrued Commission 2,228 -133,681 Net Trading Income (Loss) 13,734,613 -39,852,114 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations $ 225,762 $ 2,752,159 Interest, Other 219,826 2,907,155 U.S. Government Securities Gain (Loss) -55,121 -464,793 Total Income (Loss) 14,125,080 -34,657,593 Expenses Month to Date Total Year to Date Total Management Fee $ 0 $ 0 Incentive Fee 280,038 3,390,099 Operating Expenses 174,724 1,355,325 Organization and Offering Expenses 196,601 2,043,138 Brokerage Expenses 4,434,196 34,688,014 Total Expenses 5,085,559 41,476,576 Net Income (Loss) $ 9,039,521 $ -76,134,169 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance $ 817,389,579 $ 643,595,209 Additions 6,482,206 293,516,602 Net Income (Loss) 9,039,521 -76,134,169 Redemptions -6,983,871 -35,050,207 Balance at AUGUST 31, 2009 $ 825,927,435 $ 825,927,435 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to Date ROR – Year to Date A $1,438.635 53,320.94280 $76,709,382 1.1% -8.4% B $1,238.603 584,886.22263 $724,441,995 1.1% -8.8% Legacy 1 $971.160 2,396.69643 $2,327,577 1.3% -2.9% Legacy 2 $970.167 2,278.40499 $2,210,433 1.3% -3.0% GAM 1 $983.087 2,785.04549 $2,737,941 1.1% -1.7% GAM 2 $981.722 2,437.66326 $2,393,109 1.1% -1.8% GAM 3 $972.904 15,527.73639 $15,107,000 0.9% -2.7% Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
